Exhibit SECURITY AGREEMENT This SECURITY AGREEMENT (this “Agreement”), dated as of September 29, 2008, is made by and among the Grantors listed on the signature pages hereof (collectively, jointly and severally, the “Grantors” and each, individually, a “Grantor”), and MKM Opportunity Master Fund, LLC (“MKM”), in its capacity as Collateral Agent (as set forth in Section 20 hereof, together with its successors and assigns in such capacity (the “Secured Party”) for itself and each of the Buyers (as hereinafter defined). W I T N E S S E T H: WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of July 3, 2008 (as amended, restated, supplemented, or otherwise modified from time to time, including all schedules thereto, the “Prior Agreement”) by and among VALLEY FORGE COMPOSITE TECHNOLOGIES, INC., a Florida corporation (“Parent”), and MKM, Parent has agreed to sell, and MKM has agreed to purchase, certain Prior Notes and Prior Warrants, and WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of September 29, 2008 (as amended, restated, supplemented, or otherwise modified from time to time, including all schedules thereto, the “Purchase Agreement”) by and among VALLEY FORGE COMPOSITE TECHNOLOGIES, INC., a Florida corporation (“Parent”), and the Buyers, Parent has agreed to sell, and the Buyers have agreed to purchase, certain Notes and Warrants, and WHEREAS, in order to induce the Buyers to enter into the Purchase Agreement and to purchase the Notes and Warrants as provided for in the Purchase Agreement, Grantors have agreed to grant the Secured Party, for the benefit of itself and the Buyers, a continuing security interest in and to the Collateral in order to secure the prompt and complete payment, observance and performance of the Secured Obligations, and NOW, THEREFORE, for and in consideration of the recitals made above and other good and valuable consideration, the receipt, sufficiency and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.Defined Terms. All capitalized terms used herein (including in the preamble and recitals hereof) without definition shall have the meanings ascribed thereto in the Purchase Agreement.Any terms used in this Agreement that are defined in the Code shall be construed and defined as set forth in the Code unless otherwise defined herein or in the Purchase Agreement; provided, however, that if the Code is used to define any term used herein and if such term is defined differently in different Articles of the Code, the definition of such term contained in Article 9 of the Code shall govern. In addition to those terms defined elsewhere in this Agreement, as used in this Agreement, the following terms shall have the following meanings: (a)“Account” means an account (as that term is defined in the Code). (b)“Account Debtor” means an account debtor (as that term is defined in the Code). (c)“Bankruptcy Code” means title 11 of the United States Code, as in effect from time to time. (d)“Books” means books and records (including each Grantor’s Records indicating, summarizing, or evidencing such Grantor’s assets (including the Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s business operations or financial condition, and each Grantor’s goods or General Intangibles related to such information). -1- (e)“Buyers” mean the investors listed on Schedule of Buyers attached to the Purchase Agreement. (f)“Chattel Paper” means chattel paper (as that term is defined in the Code) and includes tangible chattel paper and electronic chattel paper. (g)“Code” means the New York Uniform Commercial Code, as in effect from time to time; provided, however, that in the event that, by reason of mandatory provisions of law, any or all of the attachment, perfection, priority, or remedies with respect to the Secured Party’s Lien on any Collateral is governed by the Uniform Commercial Code as enacted and in effect in a jurisdiction other than the State of New York, the term “Code” shall mean the Uniform Commercial Code as enacted and in effect in such other jurisdiction solely for purposes of the provisions thereof relating to such attachment, perfection, priority, or remedies. (h)“Collateral” has the meaning specified therefor in Section 2. (i)“Commencement Notice” means a written notice, given by the Secured Party to the other Buyers in accordance with the notice provisions set forth in the Purchase Agreement, pursuant to which the Secured Party notifies the other Buyers of the existence of one or more Events of Default and of the Secured Party’s intent to commence the exercise of one or more of the remedies provided for under this Agreement with respect to all or any portion of the Collateral as a consequence thereof, which notice shall incorporate a reasonably detailed description of each Event of Default then existing and of the remedial action proposed to be taken. (j)“Commercial Tort Claims” means commercial tort claims (as that term is defined in the Code), and includes those commercial tort claims listed on Schedule 1 attached hereto (k)“Copyrights” means copyrights and copyright registrations, and also includes (i) the copyright registrations and recordings thereof and all applications in connection therewith listed on Schedule 2 attached hereto and made a part hereof, (ii) all reissues, continuations, extensions or renewals thereof, (iii) all income, royalties, damages and payments now and hereafter due or payable under and with respect thereto, including payments under all licenses entered into in connection therewith and damages and payments for past or future infringements or dilutions thereof, (iv) the right to sue for past, present and future infringements and dilutions thereof, (v) the goodwill of each Grantor’s business symbolized by the foregoing or connected therewith, and (vi) all of each Grantor’s rights corresponding thereto throughout the world. (l)“Copyright Security Agreement” means each Copyright Security Agreement among Grantors, or any of them, and the Secured Party, in substantially the form of Exhibit A attached hereto, pursuant to which Grantors have granted to the Secured Party, for the benefit of itself and the Buyers, a security interest in all their respective
